Case 20-71228-pmb          Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45             Desc Main
                                    Document      Page 1 of 20




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                         CHAPTER 11
 AREU STUDIOS, LLC,
                                                         CASE NO. 20-71228-PMB
            Debtor.

  FIRST MODIFICATION TO SECOND AMENDED PLAN OF REORGANIZATION

       COMES NOW, Areu Studios, LLC (“Debtor”) and files this First Modification to Second

Amended Plan of Reorganization (“Modification”). In support of the Modification, Debtor shows

the Court as follows:

       1.        On December 11, 2020, Debtor filed its “Amended Disclosure Statement for Plan

of Reorganization” (Doc. No. 43) and “Amended Plan of Reorganization” (Doc. No. 44).

       2.        On February 5, 2021, Debtor filed its “Second Amended Plan of Reorganization”

(Doc. No. 71) (the “Plan”).

                           The Plan Modification and Legal Authority

       3.        Debtor hereby modifies the Plan in accordance with §1121 of Chapter 11 of Title

11 of the United States Code (the “Bankruptcy Code”). The changes do not materially or adversely

affect the rights of any parties in interest which have not had notice and an opportunity to be heard

with regard thereto.

       4.        Article 4, Section 4.5 of the Plan shall be deleted in its entirety and replaced with

the following:

       Class 5: Secured Claim of LV Atlanta, LLC

       Class 5 consists of the first priority secured claim of LV Atlanta, LLC (“LV”). As of
February 1, 2021, LV holds a claim against Good Deed 317, LLC as Borrower in the total amount
of $12,729,151.36 which includes principal together with accrued and unpaid interest thereon,
Case 20-71228-pmb        Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45            Desc Main
                                  Document      Page 2 of 20




attorney’s fees and other costs (such amount owed to LV plus interest, fees, and costs that are
continuing to accrue and incur pursuant to the Class 5 Loan Documents shall be referred to herein
as the “Class 5 Secured Claim”). The Class 5 Secured Claim is secured by a first priority lien in
Debtor’s membership interests in and to Good Deed 317, LLC as set forth in the Pledge and
Security Agreement by and between Debtor and LV Atlanta, LLC dated December 13, 2018 and
as further set forth in that certain UCC Financing Statement No. 0602018-10262 filed and recorded
in the Fulton County, Georgia real property records on December 14, 2018 (the “Class 5
Collateral”). The Class 5 Secured Claim is being satisfied pursuant to the Plan of Reorganization
filed in the Good Deed 317, LLC Bankruptcy Case No. 20-71227, pending in the United States
Bankruptcy Court, Northern District of Georgia (“Good Deed 317 Plan of Reorganization”).

        On or about February 24, 2021, Debtor, Good Deed 317, LLC, Ozzie Areu, Greenberg
Georgia Film and TV Studio Holdings, LLC and LV entered into that certain Discounted Payoff
Agreement (the “Discounted Payoff Agreement”) whereby LV agreed to accept $12,500,000.00
(the “Discounted Payoff Amount”) in satisfaction of the Class 5 Secured Claim, subject to the
terms and conditions contained therein. The Discounted Payoff Agreement is attached hereto as
Exhibit “A” and fully incorporated as if fully set forth herein. Among other things, the Discounted
Payoff Agreement provides for the terms and conditions under which LV has agreed to accept the
Discounted Payoff Amount. The Discounted Payoff Amount shall be paid via wire transfer to LV
promptly following entry the Confirmation Order but, in any event, no later than March 25, 2021
(it being understood that time is of the essence). The Debtor shall not seek to extend the March
25, 2021 payment deadline for any reason whatsoever without the express written consent of LV
which shall not be unreasonably withheld. To the extent there is any conflict or inconsistency
between the terms of the Plan and the Discounted Payoff Agreement, the terms of the Discounted
Payoff Agreement shall control.

        Upon receipt of the Discounted Payoff Amount, and consistent with the remaining terms
of the Discounted Payoff Agreement, LV shall release its lien on and security interest in the Class
5 Collateral.

        In the event Debtor defaults on its obligations under Class 5 of the Plan, then,
notwithstanding any contrary provision of the Plan: (i) LV shall be authorized to accelerate the
Class 5 Secured Claim and exercise any and all of its rights and remedies under the Loan
Documents and applicable law, including without limitation, the continuation of the Guarantor
Suit (as defined the Discounted Payoff Agreement) and (ii) the Debtor shall not seek to reimpose
the automatic stay or seek to enjoin on any basis whatsoever the exercise by LV of any and all
rights and remedies provided for under the Loan Documents or Plan provided however, that LV
shall disburse the proceeds, if any, in excess of the then outstanding Obligations in accordance
with applicable law following any sale of the Real Property as set forth in the Good Deed 317 Plan
of Reorganization. Except as otherwise expressly provided for in this Plan or otherwise
inconsistent with this Plan, all non-monetary provisions of the Loan Documents and all remedies
available to LV under such Class 5 Loan Documents shall remain in full force and effect; provided
that, unless and until there is an event of default under Class 5 of the Plan, LV shall forbear and
be enjoined from the exercise of any rights or remedies under the Class 5 Loan Documents.




                                                2
Case 20-71228-pmb           Doc 85      Filed 03/01/21 Entered 03/01/21 17:23:45                   Desc Main
                                       Document      Page 3 of 20




        The holder of the Class 5 Secured Claim is impaired and entitled to vote to accept or reject
the Plan.

        5.       Article 4, Section 4.8 of the Plan shall be deleted in the entirety and replaced with

the following:

        Class 8: Interest Claims

        Class 8 consists of Interest Claims. Upon entry of the Confirmation Order, the pre-petition
membership interests of the Debtor (the “Pre-Petition Interests”) shall be canceled. The fair market
value of the Pre-Petition Interest will be paid on the Effective Date, except for the interests of Areu
Family Ventures, LLC and Areu Bros, LLC which are receiving nothing under the Plan. The fair
market value of the equity in the Debtor is stipulated and fixed as set forth below and shall be paid
the distribution amounts set forth as follows:

                              Membership            Percentage        Fair Market        Distribution
      Interest Holder
                              Units                  Interest            Value             Amount
    Areu Family                                                                         $0.00
                              51,000                51%
    Ventures, LLC 1                                                  $1,948,826.43
    Areu Bros, LLC 2          16,000                16%              $611,396.53        $0.00
    Behind the Curtain
                              5,000                 5%
    Funding, LLC                                                     $191,061.42        $191,061.42
    Windmill
                              8,500                 8.50%
    Investments, LLC                                                 $324,804.41        $324,804.41
    Sophia-Hellena
                              1,000                 1%
    Productions, Inc.                                                $38,212.28         $38,212.28
    Maxx Upside, LLC          5,000                 5%               $191,061.42        $191,061.42
    Spot on Content,
                              6,250                 6.25%
    LLC                                                              $238,826.77        $238,826.77
    Steven Blum               3,000                 3%               $114,636.85        $114,636.85
    Mary Propes               3,750                 3.75%            $143,296.06        $143,296.06
    Bear Dog
                              500                   0.50%
    Enterprises, LLC                                                 $19,106.14         $19,106.14
    TOTAL                                                            $3,821,228.30      $1,261,005.35

      100% of the new membership interests in the Reorganized Debtor shall be issued to
Greenberg Georgia Film and TV Studio Holdings, LLC (“Post-Petition Interests”) in exchange for



1
  Areu Family Ventures, LLC has waived its claim and will not receive payment from Greenberg Georgia Film and
TV Studio Holdings, LLC on its equity interests. Areu Family Ventures, LLC waives any claim held against Debtor.
2
  Areu Bros, LLC has waived its claim and will not receive payment from Greenberg Georgia Film and TV Studio
Holdings, LLC on its equity interests. Areu Family Ventures, LLC waives any claim held against Debtor.

                                                       3
Case 20-71228-pmb              Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45                 Desc Main
                                        Document      Page 4 of 20




a cash infusion in the amount of $13,761,005.35 3. Such payment will be used to satisfy (i) the
obligations of Good Deed 317, LLC and Debtor to LV Atlanta, LLC ($12,500,000.00) and the (ii)
the Class 8 Pre-Petition Interest Claims ($1,261,005.35).

         The holders of Class 8 Pre-Petition Interests are impaired.

        6.     Section 6.2 “Sources of Cash for Distribution” of the Plan shall be deleted in the
entirety and replaced with the following:

         The source of funds for the payments pursuant to the Plan is a cash infusion from Greenberg
Georgia Film and TV Studio Holdings, LLC. Debtor operates Areu Bros.’ Studio which is an
approximately 29-acre studio lot, consisting of five sound stages, an 11-home suburban backlot and
four administration buildings, and is located in a federal opportunity zone in Fulton County (the
“Studio”). Areu Studios currently has a sublease with Cinelease, Inc., a subsidiary of Herc
Rentals, Inc. through April 2021. Cinelease has expressed its intention to renew the lease in April
2021 and the Debtor is currently entertaining other potential lessees/licensees. After the
Confirmation Date, the Debtor is authorized to enter into contracts and leases, including leases of
its assets, in Debtor’s sole business judgement without further order of the Bankruptcy Court. The
income from such new contracts and leases will be a source of funds for payments pursuant to the
Plan.

        In addition, the Class 5 Secured Claim is being paid with the proceeds of a refinance of the
Class 5 Secured Claim pursuant to this Plan and the Good Deed Plan of Reorganization. The terms
of the refinance shall be acceptable to the Debtor in its sole discretion. In addition to paying the
Class 5 Secured Claim and in the Debtor’s sole discretion, a portion of the proceeds of the new
secured loan may be used by the Debtor to fund the operations of the Debtor and to make payments
due under this Plan as well as the payments due under the Good Deed Plan of Reorganization.

       The Plan provides that Debtor shall act as the Disbursing Agent to make payments under
the Plan unless Debtor appoints some other entity to do so. Debtor may maintain bank accounts
under the confirmed Plan in the ordinary course of business. Debtor may also pay ordinary and
necessary expenses of administration of the Plan in due course.

       7.      Section 8.1 “Objections to Claims” of the Plan shall be deleted in the entirety and
replaced with the following:

        Debtor shall be entitled to object to Claims, provided, however, that Debtor shall not be
entitled to object to Claims that have been Allowed by a Final Order entered by the Bankruptcy
Court prior to the Effective Date.




3
 Debtor anticipates that Greenberg Georgia Film and TV Studio Holdings, LLC will receive $12,500,000.00 of the
cash infusion via refinance.

                                                       4
Case 20-71228-pmb        Doc 85     Filed 03/01/21 Entered 03/01/21 17:23:45          Desc Main
                                   Document      Page 5 of 20




       8.      Except as expressly set forth in this Modification, all terms and provisions of the

Plan remain in full force and effect.

       Submitted this 1st day of March, 2021.

                                             AREU STUDIOS, LLC

                                             By: /s/ Ozzie Areu
                                             Name: Ozzie Areu
                                             Title: Manager

                                             JONES & WALDEN, LLC

                                             /s/ Cameron M. McCord
                                             Cameron M. McCord
                                             Georgia Bar No. 143065
                                             699 Piedmont Ave, NE
                                             Atlanta, Georgia 30308
                                             (404) 564-9300
                                             Attorney for Debtor in Possession




                                                5
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document      Page 6 of 20




                                  EXHIBIT “A”




                                        6
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document      Page 7 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document      Page 8 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document      Page 9 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 10 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 11 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 12 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 13 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 14 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 15 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 16 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 17 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 18 of 20
Case 20-71228-pmb   Doc 85    Filed 03/01/21 Entered 03/01/21 17:23:45   Desc Main
                             Document     Page 19 of 20
Case 20-71228-pmb                              Doc 85        Filed 03/01/21 Entered 03/01/21 17:23:45            Desc Main
                                                            Document     Page 20 of 20




                                                                        LENDER:

                                                                        LVA

                                                                        By:
                                                                        Name:
                                                                        Title:


  srArE               oF fhiL
                                                           SS.
  COTJNTY OF

  The foregoing instrument was acknowledged before me this _ day of February, 2021 by
                     who is                 of LV Atlanta, LLC, personally known to me (or proved
  to me on the basis of satisfactory evidence) to be the person whoEffi'Eii?iJiiidis subscribed to
  the within instrument and acknowledged to me that he executed the same in her individual
  capacity, and that by his signature on the instrument the person executed the instrument.




                                                                        Signature of Notary
              .i$Yz;
                                                                                     ' ,i rho/es
                                      ADYaRI IIORALE5
             '.o.ffi{!',       Notary Public -State of Florida
             -ii fi-io''          commission t GG 353{67
             'It)ffiq.'        My Comm. Erpirer Aug 6. 2023
                          Eonded through Natioflai Nd.ry Assn.          Print Name of Notary Public


                                                                        I am a Notary public in the state
                                                                        and my commission expires on:       "r trLil,




                                                    [Lender Signature to Discounted Payoff Agreement]
  1   1   369791 8v   1
